Citation Nr: 0610811	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  99-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of low back sprain, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1976 to February 
1980.  This matter is before the Board of Veterans' Appeals 
(Board) following Board Remands of January 2000, September 
2002, and June 2004.  This matter was originally on appeal 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that there is no 
ratable symptomatology associated with the veteran's low back 
disorder that has not been clinically attributed to the 
nonservice-connected industrial injuries to his low back 
other than a portion of chronic low back pain which has been 
contemplated in the current rating.   

CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for service-connected residuals of low back sprain have not 
been met or approximated under either the old or amended 
schedule for rating spine disabilities.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5237 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remands and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, in 
correspondence dated in July 2004, the Appeals Management 
Center (AMC) advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim, 
including which portion of the information and evidence 
necessary to substantiate his claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an increased disability 
rating.  The Board also recognizes that the VCAA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  To 
the extent any concerns raised in Dingess/Hartman are present 
in the instant appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing 
that where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, so any question as to the appropriate 
effective date to be assigned is rendered moot.  
      
In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the March 
1997 rating decision, December 1998 Statement of the Case 
(SOC), April 1999 Supplemental Statement of the Case (SSOC), 
May 2002 SSOC, March 2005 SSOC, and September 2005 SSOC, 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The December 1998 
SOC and May 2002 SSOC, and March 2005 SSOC, provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA and the amended schedule for evaluating spine 
disabilities.   

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2005)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new rating 
criteria for intervertebral disc syndrome were subsumed in 
the aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The RO considered the veteran's low back 
disability under the old and amended rating schedule.

The Board also concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that a 
report from Tripler Army Medical Center (new location of 
Honolulu VA Outpatient Clinic) indicates that there is no 
record of treatment for the veteran, but a Honolulu VA 
examination report dated in March 1980 and an outpatient 
treatment record dated in May 1981 are of record.  Reports 
dated in January 1988, November 2000, and March 2001 from the 
West Los Angeles VA Medical Center indicate that there is no 
record of treatment for the veteran, but of record are 
outpatient treatment reports from that facility dated from 
May 1981 to April 1987 and dated in March 2001.  Private 
treatment records identified by the veteran from Urgent Care 
Center, Dr. J.R., and Dr. W.M. are of record.  The RO advised 
the veteran in the May 2002 SSOC that requests for pertinent 
evidence sent to Dr. R.S. had gone unanswered.  The veteran 
submitted medical evidence from the Little Company of Mary 
Hospital and Center for Ambulatory Surgical Treatment (Dr. 
R.S.).  The RO afforded the veteran VA examinations in 
December 1996, September 2001, and November 2004.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  In addition, the Board finds 
that the RO and AMC complied with the Board's January 2000, 
September 2002, and June 2004 Remands.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Accordingly, the Board will 
proceed with appellate review.


Background and Evidence

Service connection is in effect for residuals of low back 
sprain.  The veteran was initially assigned a noncompensable 
evaluation effective from February 8, 1980, and that rating 
was increased to 10 percent effective from November 14, 1996, 
the date of receipt of the instant increased rating claim.  
Service connection is not in effect for lumbar disc 
herniation and degenerative disc disease, the subject of 
prior RO and Board denials rendered in December 1998, May 
2002, and June 2004.

By way of history, the Board notes that service medical 
records reflect several complaints of low back pain.  The 
March 1980 VA examination report similarly noted a diagnosis 
of back pain without x-ray evidence of an abnormality.  VA 
treatment records dated from May 1981 to April 1987 also 
showed complaints of low back pain.  

Records dated in December 1995 from Dr. M.D./Los Angeles 
Airport Urgent Care noted that the veteran apparently 
sustained a lumbosacral strain in addition to the injuries to 
his right shoulder and neck.

The December 1996 VA joints examination report showed that 
the veteran complained of persistent low back pain that 
increased in severity on standing and walking with pain over 
the left buttock and on the anterior aspect of his left 
thigh.  The physical examination revealed that in the lower 
limbs, the Lasegue's sign was positive bilaterally at 65 
degrees elevation characterized by low back pain and 
stiffness.  There was no evidence of a sensory radiculopathy 
involving L4-L5 or L5-S1 nerve root segments in either lower 
limb.  No atrophy or fasciculation was noted.  The veteran's 
gait was normal.  Forward flexion of the lumbosacral spine 
was achievable to 85 degrees with some back stiffness.  Mild 
paravertebral spasm was noted.  Schober's sign was absent.  
No spinous process tenderness was noted.  Cerebellar and 
extrapyramidal neurologic examinations were both within 
normal limits.  The examiner concluded that the veteran had a 
history of mechanical low back pain.  

A medical statement from Los Angeles Airport Urgent Care 
dated in July 1997 noted that the veteran underwent a lumbar 
laminectomy in March 1997.  

Records dated from March 1997 to June 1997 from Dr. J.R. 
further elucidated that the veteran underwent an elective 
lumbar disc excision at the L4-5 level in March 1997.  The 
postoperative diagnosis was herniated disc with left lower 
extremity radiculopathy - L4/5.  It was noted that the 
veteran was involved in an industrial injury in October 1996 
after which he developed low back pain with radiation into 
his left leg.  It was further noted that the veteran 
currently complained of low back pain with radiation to his 
anterior thighs, more on the left than on the right, and 
weakness in his legs with numbness and tingling in his 
anterior thighs.  His symptoms were aggravated by lifting, 
bending, coughing, pushing, pulling, and stooping.  Dr. J.R. 
provided impressions of chronic lumbosacral sprain with 
subjective radiculopathy and "herniated disc, L4-5, left."  

A July 1998 report from Dr. W.M. indicated that a physical 
examination revealed a well-healed posterior surgical 
incision, positive straight leg raise bilaterally, limitation 
of lumbar motion with pain at the extremes of motion, 
paraspinal spasm, and tenderness.  Dr. W.M. provided a 
diagnosis of status-post lumbar laminectomy.  Dr. W.M. 
reported that the veteran sustained a significant injury to 
his low back in 1994 and that he sustained another injury in 
October 1996, from which he ultimately required a lumbar 
laminectomy.  Dr. W.M. concluded that 25 percent of the 
veteran's current disability should be apportioned to his 
industrial injury of 1994.  Dr. W.M. noted that "the 
injury" to the veteran's low back was a direct result of his 
industrial injury in October 1996 and that "his original 
objective findings were consistent with his mechanism of 
injury."

An interpretation of a May 1999 magnetic resonance imaging 
(MRI) scan of the lumbar spine noted the presence of the 
following:  developmental tapered spinal canal; early disc 
degeneration at L3-L4; status post surgery at L4-L5, negative 
for recurrent disc herniation posteriorly, minor endplate 
spondylosis, with resultant mild to moderate bilateral 
foraminal encroachment; and suspect focal and small right-
sided interbody disc protrusion at L3-L4.  

A February 2000 report from Dr. W.M. noted that the veteran 
complained of a marked increase in pain in his low back, pain 
in his legs, and numbness in his left foot and toes.  The 
physical examination revealed limitation of lumbar spine 
motion with pain at the extremes of motion, a well-healed 
posterior incision, bilateral paraspinal spasm, tenderness, 
and positive straight leg raise on the left.  Dr. W.M. 
provided a diagnosis of status post lumbar laminectomy.  Dr. 
W.M. noted that the veteran's complaints were a direct flare-
up of the veteran's October 1996 industrial injury and that 
currently "his objective findings [were] consistent with his 
mechanism of injury." 

An October 2000 report from Dr. W.M. noted that the veteran 
complained of a marked flare-up in low back pain with pain 
down his right leg.  The physical examination revealed 
limitation of lumbar spine motion with pain at the extremes 
of motion, right-sided paraspinal spasm, tenderness, and 
positive straight leg raise on the right.  Dr. W.M. provided 
a diagnosis of status post lumbar laminectomy.  

A VA examination contracted through QTC Medical Services was 
conducted in September 2001.  The veteran reported that he 
initially developed non-radicular low back pain in service.  
He reported on industrial injuries that occurred in 1992 and 
October 1996.  He currently complained of pain, weakness, 
easy fatiguability, lack of endurance, and stiffness in his 
back as well as numbness in his legs.  He indicated that all 
activities aggravated his symptoms.  The physical examination 
revealed a surgical scar, slight scoliosis of the spine, and 
limitation of lumbar spine motion with pain at the 
termination of the motions, absent weakness, incoordination, 
fatigue, lack of endurance, spasms, or tenderness.  The 
straight leg raising test elicited no reports of radiating 
pain or numbness into either leg.  No muscle atrophy was 
evident and his muscle power was 5/5.  Lasegue's test, 
Brudzinski's maneuver, and cram tests were all negative.  
There was no fasciculation or abnormal muscle movement noted.  
The veteran reported decreased sensation in his mid-left calf 
and down into his left foot and toes.  

The examiner discussed pertinent medical records from the 
claims file.  The examiner provided the following diagnoses:  
status post lumbar disc excision at L4-L5 with decompression 
of the L4-L5 nerve roots and residual back pain, mild loss of 
range of motion, and sensory deficit in the L5 nerve root 
distribution in the left leg, and facet arthropathy, mild at 
L3-L4 and L4-L5.  The examiner found that the only 
symptomatology that the veteran had that was connected to his 
service connected disability was low back pain that increased 
with heavy lifting, repetitive standing, and walking prior to 
his industrial injuries of 1992 and 1996.  The examiner noted 
that it was his opinion that the veteran's present complaints 
of pain in his back were more likely due to his subsequent 
industrial injuries rather than to the in-service low back 
disorder.  The examiner noted that the veteran really had no 
significant problems until the injury of 1996.  The examiner 
maintained that the veteran's present symptoms of numbness, 
tingling, and radiating pain in his leg and low back were not 
due to his service-connected disorder, but rather to the 
industrial injuries.  The examiner contended that the limited 
motion and pain were secondary to the facet arthropathy, 
which he noted could cause pain at the extremes of motion.  
The examiner related that he did not find any evidence of 
reduced strength in the veteran's back.  The examiner 
concluded that the residuals of the veteran's low back 
disorder had not caused an increase in the low back 
disability.  With regard to quantifying the work-related 
versus in-service degree of the veteran's low back 
disability, the examiner maintained that he could not 
ascertain or quantify the degree of low back disability the 
veteran would have in the absence of his work-related back 
injury, and therefore, he could not provide a professional 
opinion on this matter.  

An impression of an October 2004 MRI scan of the lumbar spine 
was multilevel mild degenerative changes from L3-L4, L4-L5, 
and L5-S1, with some mild central canal stenosis and lateral 
recess narrowing at the L4-L5 level.  

The November 2004 VA examination report showed that the 
examiner reviewed the claims file and he discussed pertinent 
medical evidence.  The veteran reported that his pain had 
progressively worsened since the 2001 examination and that 
the pain radiated down his right leg.  He indicated that the 
pain was particularly aggravated by prolonged sitting.  The 
physical examination revealed a vertical scar in the lumbar 
area, no significant lumbar muscle spasm, mild to moderate 
diffuse lumbar spinal tenderness, strength 5/5 in the lower 
extremities throughout, and normal sensation to pin prick 
except for an area along the lateral right leg and dorsum of 
the medial foot and lateral left lower leg.  The Babinski's 
reflex was negative.  There was limitation of lumbar spine 
motion.  The examiner provided an assessment of "chronic low 
back pain-multiple etiologies with prominent radicular 
component related to work related injuries and prior surgery 
but other mechanical factors contribute substantially such as 
facet arthropathy noted on MRI, service related sprain 
syndrome, and probably others."

Records dated in December 2004 from the Little Company of 
Mary Hospital showed that the veteran was seen in the 
emergency room with complaints of intractable low back pain.  
A final diagnosis of exacerbation of low back pain was noted.  
Another record noted that a physical examination revealed 
paraspinal and muscular tenderness of the lumbar spine.  The 
assessment noted was chronic low back pain with exacerbation 
of back pain status post back injury of L4-L5.  

In a March 2005 addendum to the November 2004 VA examination 
report, the examiner reported that the veteran had "fairly 
severe" back pain that did not limit ordinary activities of 
daily living, but he was very limited in activities that put 
stress on his back such as walking or sitting.  The examiner 
noted that all of the veteran's limitations were due to pain 
and that there was no significant contribution from fatigue, 
lack of endurance, weakness, or incoordination.

A March 2005 Center for Ambulatory Surgical Treatment 
Operative Report indicated that the veteran underwent 
nucleoplasty, percutaneous aspiration, decompression of 
single level lumbar disc, and lumbar discography.  The 
postoperative diagnoses were status post lumbar laminectomy 
and diskectomy at L4-L5, lumbar discopathy at L4-L5, and 
lumbar discogenic pain.  


Analysis

The veteran's primary complaints are low back pain with 
radiating pain to the legs accompanied by numbness and 
tingling.  The objective medical evidence of record shows 
that his overall low back disability is productive of pain 
and radiculopathy to the lower extremities, limitation of 
lumbar spine motion, degenerative disc disease, and sensory 
deficits.  Dr. W.M. concluded that 25 percent of the 
veteran's current low back disability should be apportioned 
to his post-service industrial injury of 1994 with the 
remaining disability attributed to the post-service October 
1996 industrial injury.  The September 2001 QTC examiner 
opined that the veteran's complaints of back pain were more 
likely due to his industrial injuries, that his symptoms of 
numbness, tingling, and radiating pain in his legs were due 
to his industrial injuries, and that his limited motion and 
pain were secondary to the facet arthropathy.  Thus, all of 
the objectively demonstrated symptomatology associated with 
the veteran's low back disorder has been clinically 
attributed by competent medical opinion to nonservice-
connected injuries to the veteran's low back.  There remain 
no ratable symptomatology associated with the veteran's low 
back disorder that has not been clinically attributed to the 
industrial injuries other than a portion of chronic low back 
pain that the November 2004 VA examiner assessed was due to 
"service related sprain syndrome."  The Board notes that 
the veteran's service-connected residuals of low back sprain 
are currently assigned a 10 percent rating under Diagnostic 
Code 5295 of the old schedule for rating spine disabilities, 
which contemplates pain.  In the absence of clinical evidence 
of muscle spasm on extreme forward bending with unilateral 
loss of lateral spine motion in the standing position 
attributable to the service-connected residuals of low back 
sprain, he is not entitled to assignment of the next higher 
rating of 20 percent under Diagnostic Code 5295 of the old 
schedule.

As for other potentially applicable diagnostic codes of the 
old schedule that the Board is required to consider, for the 
same reasons, the veteran is not entitled to assignment of 
the next higher rating of 20 percent or higher under 
Diagnostic Codes 5292 or 5293 of the old schedule in the 
absence of clinical evidence of moderate or severe limitation 
of motion of the lumbar spine or moderate, severe, or 
pronounced intervertebral disc syndrome, attributable to the 
service-connected residuals of low back sprain.

Again, for the same reasons discussed above, the veteran 
would also not be entitled to the next higher rating of 20 
percent or higher under the amended schedule in the absence 
of clinical evidence of forward flexion of the thoracolumbar 
spine 60 degrees or less, or combined range of motion of the 
thoracolumbar spine 120 degrees or less, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, attributable to the service-
connected residuals of low back sprain.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).  As for neurological manifestations, which are to be 
evaluated separately under the amended schedule, none are 
clinically attributable to the service-connected low back 
disability.  

Accordingly, the Board concludes that the veteran is not 
entitled to an increased rating in excess of 10 percent for 
service-connected residuals of low back sprain under either 
the old schedule or the amended schedule for rating spine 
disabilities. 

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected low back 
disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R.                        § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected low back 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2005). Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

An increased rating in excess of 10 percent for service-
connected residuals of low back sprain is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


